DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “arranging at least one of the stack units within a package body of the package” does not make sense, is applicant inferring that a new package is formed?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (US Patent No. 9899281), in view of Jee et al (US Pub No. 20120223433), in view of Alfano et al (US Pub No. 20170213787).


 	With respect to claim 1, Shen et al discloses providing a processed first wafer (410S,Fig.5A) having a front side (the surface having pillar portion,Fig.5A), a back side (Fig.5A)  and including a plurality of power semiconductor dies (110,Fig.5A) that have been implemented within the processed first wafer by processing its front side (Fig.4B); providing an unprocessed second wafer (interposer,Fig.5A) and having a first side and a second side opposite thereof (Fig.5A); forming a plurality of recesses within the second wafer (where the vias are formed,Fig.5A); filling the plurality of recesses with a conductive material (metal,Fig.3D);
forming a stack by attaching, prior or subsequent to filling the plurality of recesses with the conductive material (Fig.5A), the second wafer to the front side of the first wafer (Fig.5A), the conductive material electrically contacting the first load terminals of the power semiconductor dies (Fig.5A); ensuring that the conductive material provides an electrical connection between the first side and the second side of the second wafer (Fig.5C); However, Shen et al does not explicitly disclose, each power semiconductor die having a first load terminal at the front side and a second load terminal at the back side; made of an electrically insulating material. On the other hand, Jee et al discloses that a chip (21,Fig.2) has a first terminal (23,Fig.2) and second terminal (24,Fig.2) on bottom and bottom respectively. It would have been obvious to one of ordinary skill in the art at the time of invention to modify Shen et al such that the power dies would have a first and second terminals on top and bottom, in order to be able to manufacture stack of semiconductor dies in a package. However, the arts cited above do not explicitly disclose the second substrate is made from insulating material. On the other hand, Alfano et al discloses that interposers can be made from semiconducting or insulating material (Para 29). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify arts cited above such that instead of using semiconducting material in shen et al one would use insulating material for the interposer because they are interchangeable. 

 	With respect to claim 4, the arts cited above do not explicitly disclose wherein each first load terminal is arranged in accordance with a layout structure, and wherein forming the plurality of recesses within the second wafer is carried out in dependence of the layout structure. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that wherein each first load terminal is arranged in accordance with a layout structure, and wherein forming the plurality of recesses within the second wafer is carried out in dependence of the layout structure, in order to make sure the fabrication is accomplished according to the design.

 	With respect to claim 5, Shen et al in view of Jee et al discloses wherein each first load terminal is surrounded by an edge termination region of the respective power semiconductor die (Fig.2), and wherein, while attaching the second wafer to the front side of the first wafer, ensuring that the edge termination region is covered only by the insulating material of the second wafer (Fig.5A).

 	With respect to claim 6, Shen et al discloses wherein forming the plurality of recesses within the second wafer comprises, before or after filling the plurality of recesses with the conductive material, transforming the recesses into pass-through passages (Fig.5b).


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (US Patent No. 9899281), in view of Jee et al (US Pub No. 20120223433), in view of Alfano et al (US Pub No. 20170213787), in view of Lee et al (US Pub No. 20140264611).

 	With respect to claim 2, the arts cited above do not explicitly disclose further comprising configuring the second wafer as a coupling layer, wherein one of the first side and the second side of the second wafer is being configured to be coupled to a lead frame structure of a package. On the other hand, Lee et al discloses interposer (64,Fig.3) is connected to a lead frame (24,Fig.3). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the arts cited above according to the teachings of Lee et al such that lead frame
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (US Patent No. 9899281), in view of Jee et al (US Pub No. 20120223433), in view of Alfano et al (US Pub No. 20170213787), in view of Lee et al (US Pub No. 20140264611), in view of Chong et al (US Pub No. 20090194868).


 	With respect to claim 3, Shen et al discloses further comprising: separating the stack into a plurality of stack units (Fig.5D). However, the arts cited above do not explicitly disclose  and arranging at least one of the stack units within a package body of the package, wherein arranging the at least one stack unit includes electrically connecting the conductive material with the lead frame structure of the package. On the other hand, Chong et al discloses and arranging at least one of the stack units within a package body of the package (2b-f), wherein arranging the at least one stack unit includes electrically connecting the conductive material with the lead frame structure of the package (Fig.2F). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that that lead frame is attached to a chip in order to control the current supplied to the chip or the package.

 	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895